Case: 14-30369      Document: 00512914223         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-30369                                 FILED
                                  Summary Calendar                        January 26, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff-Appellant

v.

JIMMIE C. PETERS; BILLY HOWARD EZELL; J. DAVID PAINTER;
CHARLES K. MCNEELY; UNKNOWN JUDGE, J. C. P.; UNKNOWN JUDGE
B. H. E.,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:14-CV-185


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against the
Louisiana Third Circuit Court of Appeal Judges Jimmie C. Peters, Billy
Howard Ezell, J. David Painter, and Clerk of Court Charles K. McNeely. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30369     Document: 00512914223      Page: 2   Date Filed: 01/26/2015


                                  No. 14-30369

district court dismissed the complaint for failure to state a claim because the
defendants were entitled to immunity and because the district court lacked the
authority to grant the requested injunctive relief against the defendants.
Additionally, the district court dismissed the claims Lavergne asserted under
Louisiana state law without prejudice.
      On appeal, Lavergne contends that the district court for the Western
District of Louisiana erred in denying his motions to amend his complaint and
to transfer his case from the Lafayette Division to the Lake Charles Division.
This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo, applying the same standard that is used to review
a dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren,
134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam). Questions of whether a
defendant is entitled to immunity are likewise reviewed de novo. Hale v. King,
642 F.3d 492, 497 (5th Cir. 2011) (per curiam).
      Lavergne has not challenged the district court’s determination that
Lavergne’s claims against the defendants fail to state a claim because the
defendants are entitled to immunity, that the district court did not have the
authority to grant Lavergne’s requested injunctive relief, that the district court
should decline to exercise supplemental jurisdiction over Lavergne’s state law
claims, or that allowing Lavergne to amend his complaint would be futile
because the defendants are entitled to immunity. Although pro se briefs are
liberally construed, even pro se litigants must brief arguments in order to
preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). Lavergne
has therefore failed to show that the district court abused its discretion in
denying Lavergne’s motion to amend his complaint. Leal v. McHugh, 731 F.3d
405, 417 (5th Cir. 2013); United States v. Gonzalez, 592 F.3d 675, 681 (5th Cir.
2009) (per curiam). Additionally, Lavergne’s unsupported assertion that venue



                                        2
    Case: 14-30369    Document: 00512914223       Page: 3   Date Filed: 01/26/2015


                                 No. 14-30369

was improper in the Lafayette Division is insufficient to show that the district
court abused its discretion in denying his motion to transfer. See Broussard v.
State Farm Fire & Cas. Co., 523 F.3d 618, 631 (5th Cir. 2008); United States v.
Smith-Bowman, 76 F.3d 634, 637 (5th Cir. 1996). To the extent Lavergne
raises new claims on appeal, we do not address them. See Williams v. Ballard,
466 F.3d 330, 335 (5th Cir. 2006) (per curiam).
      The district court’s judgment is AFFIRMED.




                                       3